Exhibit 10.18

SECOND AMENDMENT

TO

LEASE AGREEMENT

AAR AIRCRAFT SERVICES, INC.

INDIANAPOLIS AIRPORT AUTHORITY

THIS SECOND AMENDMENT made and entered into the 19th day of May, 2006 by and
between the Indianapolis Airport Authority, (hereinafter referred to as
Authority) and AAR Aircraft Services, Inc. (hereinafter referred to as Tenant),

W I T N E S S E T H:

WHEREAS, Authority and Tenant entered into a Lease Agreement dated June 17,
2004, providing for Tenant’s occupancy of a portion of the Indianapolis
Maintenance Center as the Leased Premises; and

WHEREAS, Authority and Tenant entered into Amendment No. 1 dated January 21,
2005 amending the Leased Premises described in Exhibit B, revised the terms of
Article XII, Financial Security and revised Exhibit K, Operating Rules; and

WHEREAS, Authority and Tenant desire to amend the Leased Premises described in
Exhibit B, revise Activation Notice language in Article II, revise rental
language in Article VI, add language in Article II and Article VI for the
activation of On-Call Hangar Bays, and add language in Article VI for training
grant aid including an update to Exhibit G and the addition of Exhibit L;

NOW THEREFORE, in consideration of the mutual covenants and considerations
contained herein, the parties agree that Exhibit B, Leased Premises,
Exhibit B-20, B-21, B-22, Exhibit G Incentives, Article II, Lease of Leased
Premises; Ownership of Improvements and Equipment; Use of Leased Premises,
Section 205. Possession of Leased Premises; Activation (B), and Article VI,
Rentals, Fees and Records Section 601. Rental (A) Base Rent (3), (B) Additional
Rent (8) are hereby deleted and the following substituted and Article II, Lease
of Leased Premises; Ownership of Improvements and Equipment; Use of Leased
Premises, Section 207. On-Call Hangar Bay(s), Article VI, Rentals, Fees and
Records, Section 601. Rental (B) (9) and Section 605. Authority Incentives,
(E) Training Grant Payment and Exhibit L are hereby added:


--------------------------------------------------------------------------------




ARTICLE II

LEASE OF LEASED PREMISES; OWNERSHIP OF IMPROVEMENTS

AND EQUIPMENT; USE OF LEASED PREMISES

Section 205.  Possession of Leased Premises; Activation.

(B)  Not later than ninety (90) days after the Effective Date of this Lease,
Tenant shall send the Authority an Activation Notice indicating which of the
Bays and/or other areas of the Leased Premises that Tenant desires for the
Authority to first Activate. Thereafter, during the Term of this Lease, as
Tenant desires for additional Bays and/or other areas of the Leased Premises to
be Activated by the Authority, Tenant shall provide an Activation Notice to the
Authority, with respect to those Bays and/or other areas of the Leased Premises,
with each such Activation Notice to specify the date by which Tenant needs that
portion of the Leased Premises to be Activated (the “Requested Activation
Date”); provided, however, that the Requested Activation Date may not be fewer
than thirty (30) days from the date that Tenant delivers its Activation Notice
to the Authority. However, the Authority acknowledges that, at the time Tenant
provides its Activation Notice to the Authority with respect to a particular
portion of the Leased Premises, Tenant may not know what Available Equipment it
will need for the Authority to furnish with respect to that portion of the
Leased Premises. Consequently, the Authority hereby agrees that Tenant may defer
providing the Authority with Tenant’s written list of requested Available
Equipment for the Activation of that portion of the Leased Premises until after
the date on which Tenant delivers its Activation Notice for that portion of the
Leased Premises; provided, however, that the Authority shall not be obligated to
provide that Available Equipment by the Requested Activation Date unless Tenant
provides the Authority with the list of Tenant’s requested Available Equipment
for that portion of the Leased Premises at least thirty (30) business days prior
to the Requested Activation Date for that portion of the Leased Premises.

Section 207.  On-Call Hangar Bay(s).

(A) Tenant shall have the right to designate two (2) Hangar Bays for on-call
aircraft maintenance and aircraft washing services at the rental as described in
Article VI. Tenant shall provide written notice to Authority stating which
hangar bays will be the On-Call Hangar Bays. Included in the written notice
shall be the date each Bay is required, however; under no circumstances shall
the date be less than thirty (30) days from the Authority’s receipt of written
notice. Authority shall have a minimum of thirty (30) days to prepare each On
Call Hangar Bay for Tenant’s use.

2


--------------------------------------------------------------------------------




ARTICLE VI

RENTALS, FEES AND RECORDS

Section 601.  Rental

(A) Base Rent.

(3)          Notwithstanding anything in this Lease to the contrary, however,
and regardless of which (if any) portions of the Leased Premises that Tenant
elects to Activate and regardless of which (if any) portions of the Leased
Premises that Tenant is Occupying or using from time to time, Tenant hereby
agrees that commencing on the earlier of (a) December 1, 2004 or (b) the first
date that any aircraft of Tenant’s customer(s) is located at the Leased
Premises, and continuing thereafter during the Term of this Lease, Tenant shall
be obligated to pay monthly Base Rent on at least two (2) Bays plus the Hangar 4
Office Space (the “Minimum Base Rent”). Minimum Base Rent is subject to increase
as provided in Section 401(G) and Section 2105(A) (3) of this Lease.

(B)  Additional Rent.

(8)          Notwithstanding anything in this Lease to the contrary, however,
and regardless of which (if any) portions of the Leased Premises that Tenant
elects to Activate and regardless of which (if any) portions of the Leased
Premises that Tenant is Occupying or using from time to time, Tenant hereby
agrees that commencing on the earlier of (a) December 1, 2004 or (b) the first
date that any aircraft of Tenant’s customer(s) is located at the Leased
Premises, and continuing thereafter during the Term of this Lease, Tenant shall
be obligated to pay monthly Additional Rent on at lease two (2) Bays (the
“Minimum Additional Rent” and, together with the Minimum Base Rent, the “Minimum
Monthly Rent”). Minimum Additional Rent is subject to increase, in the same
manner and at the same time as the Minimum Base Rent, as provided in
Section 401(G) above and Section 2105(A)(3) below.

(9)          Authority and Tenant agree an Annual rental fee of fifty thousand
dollars ($50,000) shall be paid by Tenant for each of the On-Call Hangar Bays
totaling one hundred thousand dollars ($100,000). Authority and Tenant agree
additional rental of one thousand six hundred and eighty dollars ($1,680.00) per
day per bay will be charged for use of the On-Call Hangar Bays. Tenant agrees to
report On-Call Hangar Bay usage and payment on or before the fifteenth (15th)
day of each calendar month for the previous month’s use of one or both On-Call
Hangar Bays.

Section 605.  Authority Incentives.

(E)  Training Grant Payment. Authority and Tenant agree in exchange for reducing
the Grant Amounts set forth in Exhibit G Incentives from two hundred fifty
thousand dollars ($250,000) to zero dollars ($0) for “9 Bays Occupied” and from
two hundred fifty thousand dollars ($250,000) to zero dollars ($0) for “10 Bays
Occupied” as described in Exhibit G, the Authority will make available a five
hundred thousand dollar ($500,000) Training Grant which may be drawn upon
between January 1, 2006 through December 31, 2006. Upon receipt of the executed
acceptance dated February 14, 2006, attached as Exhibit L, the execution of this
Second Amendment, and the receipt, review and acceptance by Authority of
certified costs paid for such training expenses to include but not limited to
payroll costs for technicians to attend

3


--------------------------------------------------------------------------------




training courses, the Authority within thirty (30) days, will reimburse a five
hundred thousand dollar ($500,000) Training Grant to Tenant.

This Second Amendment shall become effective as to the date first mentioned
above and all other terms and conditions of the Lease Agreement dated June 17,
2004 as amended shall remain the same.

 

 

Attachments:

Exhibit B: Description of Portion of Facilities to be Leased to Tenant

Exhibit G: Incentives

Exhibit L: Training Grant Acceptance Letter

4


--------------------------------------------------------------------------------




SIGNATURE PAGE

In witness whereof, the parties have caused this instrument to be executed as of
the date first above mentioned.

 

“AUTHORITY”

 

 

 

 

INDIANAPOLIS AIRPORT AUTHORITY

 

 

 

 

By

/s/ Lacy M. Johnson

 

 

Lacy M. Johnson, President

 

 

 

 

By

/s/ H. Patrick Callahan

 

 

H. Patrick Callahan, Vice-President

 

 

 

 

By

/s/ Alfred R. Bennett

 

 

Alfred R. Bennett, Secretary

 

 

 

 

By

/s/ N. Stuart Grauel

 

 

N. Stuart Grauel, Treasurer

 

 

 

 

By

/s/ Kelly J. Flynn

 

 

Kelly J. Flynn, Member

 

 

 

 

By

/s/ Shirley M. Haflich

 

 

Shirley M. Haflich, Member

 

 

 

 

By

/s/ Robert H. Voorhies

 

 

Robert H. Voorhies, Member

 

 

 

 

By

/s/ Michael W. Wells

 

 

Michael W. Wells, Member

 

 

 

 

 

 

ATTEST

“TENANT”

 

 

 

 

 

AAR AIRCRAFT SERVICES, INC.,

 

 

an Illinois corporation

 

 

 

 

By:

/s/ J. Mark McDonald

 

Printed:

J. Mark McDonald

 

Title:

Vice President

 

5


--------------------------------------------------------------------------------




 

STATE OF INDIANA

)

 

 

)

SS:

COUNTY OF MARION

)

 

 

Before me, a Notary Public in and for said County and State, personally appeared
Lacy M. Johnson, President; H. Patrick Callahan, Vice-President; Alfred R.
Bennett, Secretary; N. Stuart Grauel, Treasurer; Kelly J. Flynn, Member; Shirley
M. Haflich, Member; Robert H. Voorhies, Member; and Michael W. Wells, Member,
respectively, of the Indianapolis Airport Authority, and acknowledged the
execution of the foregoing instrument as such officers acting for and on behalf
of the Indianapolis Airport Authority.

WITNESS my hand and Notarial Seal this 19th day of May, 2006.

/s/ Brenda S. Ford

 

Signature

 

 

 

Brenda S. Ford

 

Printed

Notary Public

 

 

 

My Commission Expires:

My County of Residence: Marion

 

7-5-2007

STATE OF MICHIGAN

)

 

 

)

SS:

COUNTY OF WEXFORD

)

 

 

Before me, a Notary Public in and for said County and State, personally appeared
J. Mark McDonald, the Vice President of AAR Aircraft Services, Inc., an Illinois
corporation, and acknowledged the execution of the foregoing instrument as such
officer acting for and on behalf of said entity.

WITNESS my hand and Notarial Seal the 1st day of May, 2006.

/s/ Celestine C. Miller

 

Signature

 

 

 

Celestine C. Miller

 

Printed

Notary Public

 

 

 

My Commission Expires:

My County of Residence:

 

 

Nov 29, 2006

Wexford

 

6


--------------------------------------------------------------------------------




EXHIBIT B

DESCRIPTION OF PORTION OF FACILITIES TO BE LEASED TO TENANT

 

1.               Hangar 1 (consisting of “ground level” and “mezzanine level” of
Bays 1a and 1b, and associated office, storage and employee support space),
Hangar 2 (consisting of “ground level” and “mezzanine level” of Bays 2a and 2b,
and associated office, storage and employee support space), Hangar 3 (consisting
of “ground level” and “mezzanine level” of Bays 3a and 3b, and associated
office, storage and employee support space), Hangar 5 (consisting of “ground
level” of Bays 5a and 5b, and associated office, storage and employee support
space), and Hangar 6 (consisting of “ground level” of Bay 6a and associated
office, storage and employee support space, and “ground level” and “mezzanine
level” of Bay 6b and associated office, storage and employee support space), all
as shown in more detail in the drawing attached hereto as Exhibit B-1 thru
Exhibit B-34.

2.               Approximately 24,597 square feet of office space designated as
Hangar 4 service level as shown in more detail on the drawing attached hereto as
Exhibit B-21 (the “Hangar 4 Office Space”).

3.               Approximately 7,840 square feet of storage space designated as
Hangar 4 ground level as shown in more detail on Exhibit B-20 (the “Hangar 4
Ground Level Storage”).

4.               Total square footage for all hangar space and support areas
shown on Exhibit B-1 thru Exhibit B-34 is (exempting Hangar 4) office space and
ground level.

5.               The parties agree that designated smoking areas shall be
established outside of the facilities for Tenant’s employees and Tenant shall be
responsible for the maintenance and cleanup of the smoking areas.

7


--------------------------------------------------------------------------------




EXHIBIT G

INCENTIVES

 

Threshold

 

Grant Amount

 

Credit Amount

 

30 days after Effective Date (number of Bays Occupied N/A)

 

$

1,000,000

 

$

0

 

30 days after Effective Date (number of Bays Occupied N/A)

 

$

1,000,000

 

0

 

105 days after Effective Date (number of Bays Occupied N/A)

 

$

1,000,000

 

0

 

3 Bays Occupied

 

0

 

750,000

 

4 Bays Occupied

 

750,000

 

750,000

 

5 Bays Occupied

 

750,000

 

750,000

 

6 Bays Occupied

 

750,000

 

500,000

 

7 Bays Occupied

 

750,000

 

500,000

 

8 Bays Occupied

 

500,000

 

500,000

 

9 Bays Occupied

 

0

 

250,000

 

10 Bays Occupied

 

0

 

0

 

Commencement Date of 1st year of Extension Term (number of Bays Occupied N/A)

 

250,000

 

0

 

Commencement Date of 2nd year of Extension Term (number of Bays Occupied N/A)

 

250,000

 

0

 

Totals

 

7,000,000

 

4,000,000

 

 

 

8


--------------------------------------------------------------------------------


Exhibit “B-22”

 

Room #

 

Room Location

 

Room Level

 

       Room Type

 

Room SQ.FT.

 

 

Hangar 4

 

Ground Floor

 

 

 

 

 

 

 

 

H04-109

 

Hangar 4

 

Ground

 

Parts Storage

 

 

7,840

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal Leasable Area

 

 

 

 

 

7,840

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hangar 4

 

Service Floor

 

 

 

 

 

 

 

 

 

 

H04-201

 

Hangar 4

 

Service

 

Stair Well

 

 

240

 

 

 

H04-202

 

Hangar 4

 

Service

 

Stair Well

 

 

235

 

 

 

H04-204

 

Hangar 4

 

Service

 

Storage

 

 

104

 

 

 

H04-205

 

Hangar 4

 

Service

 

Office

 

 

302

 

 

 

H04-207

 

Hangar 4

 

Service

 

Conference Room

 

 

379

 

 

 

H04-210

 

Hangar 4

 

Service

 

Jetway Mezzanine

 

 

467

 

 

 

H04-211

 

Hangar 4

 

Service

 

CDS Drop Point

 

 

257

 

 

 

H04-212

 

Hangar 4

 

Service

 

Storage

 

 

104

 

 

 

H04-213

 

Hangar 4

 

Service

 

Conference Room

 

 

303

 

 

 

H04-214

 

Hangar 4

 

Service

 

Multi Purpose Room

 

 

397

 

 

 

H04-215

 

Hangar 4

 

Service

 

Vending

 

 

204

 

 

 

H04-218

 

Hangar 4

 

Service

 

Jetway Mezzanine

 

 

467

 

 

 

H04-219

 

Hangar 4

 

Service

 

Open Office Area

 

 

16,923

 

 

 

H04-220

 

Hangar 4

 

Service

 

Open Office Area

 

 

1,208

 

 

 

H04-221

 

Hangar 4

 

Service

 

Office

 

 

190

 

 

 

H04-222

 

Hangar 4

 

Service

 

Office

 

 

426

 

 

 

H04-223

 

Hangar 4

 

Service

 

Conference Room

 

 

280

 

 

 

H04-224

 

Hangar 4

 

Service

 

Office

 

 

280

 

 

 

H04-225

 

Hangar 4

 

Service

 

Office

 

 

424

 

 

 

H04-226

 

Hangar 4

 

Service

 

Office

 

 

190

 

 

 

H04-203

 

Hangar 4

 

Service

 

CDS Drop Point

 

 

257

 

 

 

H04-216

 

Hangar 4

 

Service

 

LAN Room

 

 

295

 

 

 

H04-217

 

Hangar 4

 

Service

 

Electrical Room

 

 

186

 

 

 

H04-208

 

Hangar 4

 

Service

 

LAN Room

 

 

295

 

 

 

H04-209

 

Hangar 4

 

Service

 

Electrical Room

 

 

184

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal Leasable Area

 

 

 

 

 

24,597

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Leasable Area

 

 

 

 

 

32,437

 


--------------------------------------------------------------------------------


Indianapolis Airport Authority

·

Indianapolis International Airport

 

managed by BAA Indianapolis LLC

 

 

Patrick F. Dooley

2500 S. High School Road

Airport Director

Indianapolis, IN 46241-4941

 

(317) 487-9594

 

www.indianapolisairport.com

 

February 14, 2006

AAR Aircraft Services, Inc.

201 Haynes Street

Cadillac, MI 49601

Attn: Mr. J. Mark McDonald

Re: Modification of Lease Agreement and Training Grant

Dear Mark:

Pursuant to our discussions, we understand that AAR Aircraft Services, Inc.
(“AAR”) has incurred substantial training expenses at the Indianapolis
Maintenance Center not originally contemplated in its business plan. To help
defray those expenses, the Indianapolis Airport Authority (the “Authority”)
offers the following to AAR:

In exchange for reducing the Grant Amounts from $250,000 to $0 for Bay 9
Occupied and from $250,000 to $0 for Bay 10 Occupied as described on Exhibit G
of our Lease Agreement dated June 14, 2004, as amended (the “Lease”), The
Authority will make available a $500,000 Training Grant which may be drawn upon
between January 1, 2006 and December 31, 2006 to help defray the training
expenses that AAR has incurred after June 1, 2005. The Training Grant source of
funds is derived from a combination of City of Indianapolis (approximately 60%
source of funds) and from the sale of excess assets of the Indianapolis
Maintenance Center (approximately 40% source of funds). Assets sold were not
assets defined in the Lease Agreement between the Authority and AAR.

Exhibit “L”


--------------------------------------------------------------------------------




Mr. Mark McDonald

February 14, 2006

Page 2

If you accept and agree to this offer, please acknowledge your acceptance in the
space provided below and return a copy of this letter to the undersigned. Upon
receipt of the signed acceptance, the Authority will immediately allocate a
$500,000 Training Grant to be paid to AAR upon submission of certified costs
paid for AAR’s training expenses to include AAR payroll costs for technicians to
attend training courses.

Unless otherwise defined herein, capitalized terms shall have their meaning as
set forth in the Lease.

Sincerely,

 

/s/ Patrick F. Dooley

 

Patrick F. Dooley

Airport Director

BAA Indianapolis LLC

Managing agent for Indianapolis Airport Authority

Accepted and Agreed To:

AAR AIRCRAFT SERVICES, INC.

 

 

 

 

 

 

 

 

By:

/s/ J. Mark McDonald

 

 

 

Printed: J. Mark McDonald

 

 

Title: Vice President

 

 

 

 

 

 

 

 

cc:

 

Indianapolis Airport Authority Board

 

 

Eric Anderson, IMC

 

 

Jeannie Weiss

 


--------------------------------------------------------------------------------